 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page12ofof78
 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page23ofof78
 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page34ofof78
 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page45ofof78
 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page56ofof78
 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page67ofof78
 Case2:18-cv-04696-BMS
Case  2:18-cv-04696-BMS Document
                         Document4-1
                                  6 Filed
                                     Filed12/20/18
                                           12/14/18 Page
                                                     Page78ofof78
